Title: From James Madison to Henry A. S. Dearborn, 23 August 1824
From: Madison, James
To: Dearborn, Henry A. S.


        
          Dear Sir
          Montpellier Aug. 23. 1824
        
        I have received & thank you for the papers containing your reply to Genl. Hull. A part only of his Address has fallen under my eye. But the facts you have arrayed before the Public, can scarcely fail to make him sensible of his indiscretion in provoking a review of his disastrous career. You have done well in performing this task, both as a contribution to the truth of History; and as the discharge of a filial duty to one, whose solid reputation will be but the more firmly settled on its foundation by attempts to shake it. I offer you Sir my respects & good wishes
        
          James Madison
        
      